741 N.W.2d 23 (2007)
DETROIT FIREFIGHTERS ASSOCIATION, I.A.F.F. LOCAL 344, Plaintiff-Appellee,
v.
CITY OF DETROIT, Defendant-Appellant.
Docket No. 131463. COA No. 266654.
Supreme Court of Michigan.
November 27, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. *24 The motion to vacate the preliminary injunction is DENIED. We further ORDER that all trial court proceedings related to the plaintiff's motion for contempt are stayed pending the completion of this appeal.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny the motion to vacate the injunction without staying the trial court contempt proceedings.